NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN RODRIGUEZ-COMACHO, AKA                     No.    18-72327
Juan Rodriguez-Camacho,
                                                Agency No. A208-559-504
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Juan Rodriguez-Comacho, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for deferral of removal

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1078 (9th Cir. 2015). We deny the

petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Rodriguez-Comacho failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized

evidence of violence and crime in Mexico was not particular to the petitioner and

insufficient to establish eligibility for CAT relief).

      We reject Rodriguez-Comacho’s contentions that IJ failed to consider

evidence and used an incorrect legal standard.

      PETITION FOR REVIEW DENIED.




                                            2                                18-72327